DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I invention with species A2 (claim 1 and 5-12) in the reply filed on 08/01/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because different inventions require different search queries, class/subclass and different search strategies etc.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2-4 and 13-14 thus have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species and inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/01/2022.

Non-Compliant Claim Identifier
The identifier of claim 2-4 and 13-14 need be remarked as withdrawn since these
claims are directed to non-elected species and inventions in the instant application. A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required. A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wang (One-Pot Growth of 3D Reduced Graphene Oxide Foams Embedded with NiFe Oxide Nanocatalysts for Oxygen Evolution Reaction, Journal of the Electrochemical Society, 2016, 163 (11), pages F3158-F3163).
Wang teaches a method of making 3D RGO foams embedded with Ni-Fe oxide nanoparticles (<5 nm) catalyst comprising preparing an aqueous  graphene oxide solution ( i.e. a GO solution), dissolving Ni(NO3)2 · 6H2O and Fe(NO3)3 · 9H2O into deionized water respectfully, mixing graphene oxide aqueous suspension with the Ni(NO3)2 solution and the  Fe(NO3)3 solution to form a  gel-like GO-Ni-Fe mixture, adjusting the pH of GO-Ni-Fe mixture to around 3.5, then lightly ultra-sonicating  the mixture to remove  air bubbles that were trapped in the gel-like GO-Ni-Fe mixture, then sealing the mixture in the autoclave for hydrothermal reaction at 180°C for 9 h to form the  3D RGO foams embedded with Ni-Fe oxide nanoparticles (<5 nm) catalyst (page F3158 abstract, last para., Fig. 1, page F3159  Experimental section Fabrication of RGO foams,  Fabrication of RGO-Ni-Fe foams section).  Wang further discloses the
RGO-Ni-Fe foam sample has a well-defined and interconnected 3D porous network (see Figure 5a-b) wherein the NiFe oxide nanoparticles were grown on the 3D RGO backbones, i.e., embedded in a porous structure of the 3D RGO foam (see Fig 5b-c,  page F3161 right col. 2nd para.).
	Regarding claim 1, Wang teaches all the limitations of claim 1, thus anticipate claim 1. 
	Regarding claim 5-6 and 8-10,12, Wang already teaches such limitations. 
Regarding claim 7, Wang further teaches the 3D RGO-Ni-Fe foam can be formed under an optimal condition with  pH = 3.5 and C:Ni:Fe = 14:1:0.33 (page F3158 abstract, Fig. 1, page F3159  Experimental section Fabrication of RGO foams,  Fabrication of RGO-Ni-Fe foams section), wherein the pH value of the GO-Ni-Fe mixture was adjusted to around 3.5 by carefully adding NaOH solution (page F3159 Experimental section Fabrication of RGO foams, Fabrication of RGO-Ni-Fe foams section). 
Regarding claim 11, Wang discloses the resulting RGO-Ni-Fe foam washed with deionized water, then freeze-drying the resulting RGO-Ni-Fe foam under 0.05 mbar vacuum at −50 °C to obtain the RGO-Ni-Fe solid foam (page F3159 right col. first para.). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN105618060) (For applicant’s convenience, Machine translation has been used for citations hereof).
Liu et al teaches a method of producing graphene/nickel-iron hydrotalcite bifunctional oxygen catalyst comprising:  disperse a certain amount of GO (graphene oxide)  in ethylene glycol with a concentration of 1.0-1.5 mg/mL, take 20 mL of the dispersion and press,  add nickel chloride hexahydrate and ferric chloride hexahydrate to it in a certain molar ratio, so that the total concentration of metal ions is 0.04mol/L, stir to dissolve it completely, and then slowly add 0.2-0.6g sodium dodecyl sulfonate, under stirring conditions, it was completely dissolved, and then 10 mL of ethylene glycol solution containing 0.16 g NaOH was added dropwise at a constant speed. The mixed solution was transferred to the reaction kettle and reacted at 180 ° C for 24 h. After the reaction solution was centrifuged, washed with deionized water and ethanol respectively (para. [0012]-[0016], example 1-4).     Liu disclosed composite material apparently has iron and nickel embedded in the three-dimensional nanostructure composite material wherein there are many voids in the spherical particles and being used as catalyst (para. [0016], [0062], Fig. 1, example 5, Fig. 4-6).   Therefore, Liu disclosed composite material being a foam having nanocatalyst embedded thereof as that of instantly claimed.  
Regarding claim 1, Liu does not expressly teach using an aqueous suspension of GO to form a mixture suspension. 
However, Liu further teaches such reaction performed under hydrothermal conditions (claim 1) to obtain 3-dimensional ordered spherical hierarchical nanostructure (para. [0021], [0062], Fig. 1). 
It is readily apparent that Liu disclosed reaction mixture containing aqueous solution/suspension for a hydrothermal reaction.  It would have been obvious for one of ordinary skill in the art to adopt well-known water as solvent to suspend GO to form an aqueous GO suspension as precursor because adopting such well-known solvent for forming a needed GO precursor thus obtaining desired GO and NiFe composite foam would have reasonable expectation of success for one of ordinary skill in the art (see MPEP §2143 KSR). 
Regarding claim 12, Liu et al. does not expressly teach ultrasonicating the reaction mixture before hydrothermal reaction.   However, Liu et al. teaches ultrasonicating dispersing GO solution and stirring the reaction mixture before hydrothermal reaction. 
It would have been obvious for one of ordinary skill in the art to adopt ultrasonicating to stir the reaction mixture to obtain a homogenous reaction mixture before hydrothermal reaction.  Furthermore, it would have been obvious for one of ordinary skill in the art to adopt such well-known ultrasonicating technique for help obtaining a desired homogenous reaction mixture because adopting such known technique for complete dissolving and mixing GO and metal precursors would have reasonable expectation of success for one of ordinary skill in the art (see MPEP §2143 KSR).  Since Liu et al. teaches a same ultrasonicating as that of instantly claimed, therefore, same effect of removing air bubble that are trapped in the reaction mixture would be expected. 
Claim 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN105618060) (For applicant’s convenience, Machine translation has been used for citations hereof) as applied above, and in view of Pradeep (US2013/0240439). 
Regarding claim 5, Liu et al. does not expressly teach a first solution comprising nickel nitrate, and a second solution comprising iron nitrate. 
However, Liu et al. already teaches using nickel chloride hexahydrate and ferric chloride hexahydrate in solution as precursors for forming 3-dimensional GO foam composite as discussed above. 
Pradeep teaches a method of forming nanocomposite comprising reduced graphene oxide and at least one of metal and an oxide of the metal ([0015], [0063], [0064], [0072]) wherein the metal can be iron and/or nickel etc.  Pradeep further teaches such metal precursors can be chloride, nitrate, etc. ([0064]). 
It would have been obvious for one of ordinary skill in the art to adopt nickel nitrate (hydrate) and iron nitrate (hydrate) as suggested by Pradeep to modify the nickel chloride and ferric chloride precursors of Liu et al. because substituting known chloride salt equivalents with nitrate salt equivalents as needed metal precursors thus obtaining desired reduced GO and metal oxide nanocomposite material is prima facie case of obviousness (see MPEP §2144. 06). 
Regarding claim 6, as for respectively dissolving nickel nitrate and iron nitrate into water for forming a first and second solution, Liu et al. already teaches reaction involves hydrothermal reaction wherein water used in the reaction mixture.   It would have been obvious for one of ordinary skill in the art to adopt well-known water as solvent to dissolve nickel nitrate and iron nitrate for obtaining desired nickel precursor solution and iron precursor solution.   It would have been obvious for one of ordinary skill in the art to respectively dissolve nickel nitrate into water forming a first solution, and dissolving iron nitrate into water as second solution for obtaining desired metal precursors because selection of any order of adding ingredients or prior art process steps is prima facie obvious in the absence of new or unexpected results (See §MPEP 2144.04 IV).   It would have been obvious for one of ordinary skill in the art to adopt nickel nitrate hexahydrate and iron nitrate hydrate (e.g. Fe(NO)3.9(H2O)) as nickel nitrate and iron nitrate sources because such hydrated format of nickel nitrate and iron nitrate are commercially available and easily obtained.   Furthermore, since such nickel nitrate and iron nitrate will be dissolved into water, whether such resources being hydrated format or dehydrated format would not make any significant difference to the formed aqueous solution comprising nickel nitrate and iron nitrate for obtaining desired reduced GO and metal oxide composite material. 
Regarding claim 7, Liu et al. already teaches certain molar ratio of carbon to the metal (Fe and/or nickel) (para. [0012], Liu et al. also teaches the molar ratio of nickel and ferric in the precursor solution being 3: 1 (para. [0015], example 1-4).   It appears to one of ordinary skill in the art that Liu et al. disclosed reduced GO:Fe:Ni having an overlapped or close molar ratio as that of instantly claimed, thus renders a prima facie case of obviousness (See MPEP §2144.05 I).   It would have been obvious for one of ordinary skill in the art to adopt a same molar ratio of C:Fe: Ni as that of instantly claimed via routine experimentation (See MPEP §2144.05 II) for help obtaining a desired composition 3-dimensional reduced GO, nickel and iron nanocomposite foam as suggested by Liu et al. 
Regarding claim 10, Liu et al. already teaches such limitation as discussed above. 
Claim 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN105618060) (For applicant’s convenience, Machine translation has been used for citations hereof) as applied above, and in view of Xu et al. (Self-Assembled Graphene Hydrogen via a One-step Hydrothermal Process, ACS Nano, Vol 4, No. 7, 4324-4330, 2010). 
Regarding claim 8, Liu et al. does not expressly disclose the reaction reactor being a sealed autoclave. 
Xu et al. teaches a hydrothermal process comprising hydrothermally reacting an aqueous GO solution in a sealed autoclave at 180 ºC for 12 h (page 4324 last para., Fig.1, page 4328-4329 Methods section). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known autoclave as shown by Xu et al. to practice the reactor of Liu et al for hydrothermal reaction of a solution comprising GO suspension because by doing so can help obtaining desired 3-dimensional reduced GO material having desired framework as suggested by Xu et al. (page 4324 last para. -page 4325 first para.).   Furthermore, adopting such well-known sealed autoclave as hydrothermal reactor to obtain desired 3-dimensional reduced GO material would have reasonable expectation of success for one of ordinary skill in the art (see MPEP §2143 KSR). 
Regarding claim 9, Liu et al. already teaches temperature range within the claimed range.   As for the claimed period of time being 7-11h, it is noted that such time is an operating parameter, it would have been obvious for one of ordinary skill in the art to optimize such operating time for help obtaining a desired 3-dimensional reduced GO comprising material via routine experimentation. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN105618060) (For applicant’s convenience, Machine translation has been used for citations hereof) as applied above, and in view of Wang (CN106268854) (For applicant’s convenience, Machine translation has been used for citations hereof) and Zhang (CN106832426A) (For applicant’s convenience, Machine translation has been used for citations hereof). 
Regarding claim 11, Liu et al. does not expressly teach freeze-drying the RGO-Ni-Fe foam under about 0.05 mbar at about – 50ºC. 
Wang teaches a process of producing reducing GO loaded iron oxide/manganese oxide composite material comprising using freeze drying under vacuum to obtain such composite material (claim 3, para. [0015], [0044]). 
It would have been obvious for one of ordinary skill in the art to adopt such freeze drying under vacuum as shown by Wang to practice the drying of Liu et al. because adopting such well-known freeze-drying under vacuum for obtained desired dried GO containing product as shown by Wang would have reasonable expectation of success for one of ordinary skill in the art (see MPEP §2143 KSR). 
Zhang further teaches freeze drying generally carried under temperature -50 to -80 ºC, and pressure 1 to 10 Pa (0.01 to 0.1 mbar) (para. [0051]-[0054]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known freeze-drying temperature and pressure as shown by Zhang to practice the freeze drying of Liu et al. in view of Wang because adopting such well-known freeze-drying temperature and pressure would have reasonable expectation of success to obtain desired dried final product for one of ordinary skill in the art (see MPEP §2143 KSR). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9 of U.S. Patent No. 10815580. Although the claims at issue are not identical, they are not patentably distinct from each other because US’580 teaches a substantially the same method as that of instantly claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732